Citation Nr: 9926184	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-26 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for allergic 
rhinitis.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for 
temporomandibular joint syndrome (TMJ).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that implemented a May 1997 Board decision which 
established service connection for allergic rhinitis and TMJ.  
A notice of disagreement with respect to the noncompensable 
evaluations assigned for these disabilities was received in 
June 1997.  A statement of the case was issued in June 1997.  
A substantive appeal was received from the veteran in 
September 1997. 


REMAND

The veteran and his representative contend, in substance, 
that compensable evaluations should have been initially 
assigned following the grant of service connection for 
allergic rhinitis and TMJ.  It is noted that recently, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is noted that by a May 1997 Board decision, service 
connection for allergic rhinitis and TMJ was established.  
Thereafter, the RO assigned a noncompensable evaluation for 
each of these disabilities effective April 6, 1993.  The 
rating for allergic rhinitis was under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 and for TMJ under Diagnostic Code 9905.  

It is pointed out that during the course of this appeal (i.e. 
from April 6, 1993) 38 C.F.R. § 4.97 was changed as was 
Diagnostic Code 9905.  The Court has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

A review of the record reflects that the RO has not 
considered the "old" criteria for rhinitis, previously set 
out in Diagnostic Code 6501 nor the "old" criteria of 
Diagnostic Code 9905 for TMJ.  As such, it is requested that 
the RO again review the veteran's claim for a higher initial 
disability evaluation for allergic rhinitis and TMJ in view 
of the old and new rating criteria.  

Finally, the Board notes that in the case of, Rhodan v. West, 
12 Vet. App. 55 (1998), the Court essentially held that in 
view of the effective date rule contained in 38 U.S.C. 
§ 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply the effective date of revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court essentially held 
that for any date prior to the effective date of revised 
regulations, the Board could not apply the revised rating 
schedule to a claim.  The dictates of Rhodan should be 
considered in readjudicating these claims.  

Further, regarding the claim for a compensable evaluation for 
TMJ, the Board notes that the evidence of record is 
insufficient to properly evaluate this disability.  As such, 
a VA dental examination should be accomplished.  In this 
regard, it is pointed out that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The RO should consider the dictates of DeLuca in rating this 
disability.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file, including dental treatment 
records, should be obtained and 
associated with the claims file.

2.  A VA examination should be 
accomplished in order to determine the 
current severity of the veteran's service 
connected allergic rhinitis.  All 
indicated tests must be conducted, and 
the veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
RO should provide the examiner with the 
old criteria of Diagnostic Code 6501 and 
the new criteria of Diagnostic Code 6522 
and the examiner should report the 
findings first consistent with the old 
criteria and then consistent with the new 
criteria.

3.  A VA dental examination should also 
be accomplished in order to determine the 
severity of the veteran's TMJ.  The RO 
should provide the examiner with old and 
new criteria of Diagnostic Code 9905, and 
the claims file.  The examiner should 
first report the findings in relationship 
to the old criteria and then in 
relationship to the new criteria.  All 
indicated studies should be performed and 
all clinical findings reported, including 
the specific limitation of inter-incisal 
movement and limitation of lateral 
excursion, if any. The examiner should 
also note the effects (including those 
due to pain on motion) the TMJ has on the 
veteran's daily activities.

4.  The RO should again review the 
veteran's claims for increased initial 
evaluations for his service-connected 
allergic rhinitis and TMJ.  Consideration 
should be given to the old and new 
criteria and to the application of 
"staged ratings" as enunciated in 
Fenderson (and noted above).  

5.  If any decision is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (which includes a discussion of 
the effective date assigned for these 
disabilities) and given the opportunity 
to respond.  The claims file should then 
be returned to the Board, if in order.  
No action is required by the veteran 
until he receives further notice, but he 
may furnish additional evidence and 
argument while the case is in remand 
status.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


